Citation Nr: 1214680	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic sinus disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) and anxiety due to personal trauma.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO denied a claim for service connection for a chronic sinus disability and a June 2011 rating decision in which the RO denied service connection for PTSD and for anxiety due to personal trauma.  The Veteran filed a notice of disagreement (NOD) with the February 2009 rating decision in April 2009.  He filed an NOD with the June 2011 PTSD rating decision in February 2012.  A statement of the case (SOC) only as to the denial of service connection for chronic sinus disability was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

In August 2011, the Board remanded the Veteran's sinus claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2012 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

As noted in the August 2011 remand, in January 2010, the Veteran submitted additional evidence for consideration in evaluation of his GERD.  It does not appear that the claim for an increased rating for the GERD has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  

The Board's decision on the claim for service connection for a chronic sinus disability is set forth below.  The matter of entitlement to service connection for PTSD and anxiety is addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although service treatment document only a single episode of sinusitis in service, the Veteran has asserted continuing sinus problems since service, and the only medical opinion evidence on the question of whether has a chronic sinusitis disability that has its onset in or is otherwise medically related to service indicates that there is as likely as not a medical relationship between current disability and service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for chronic sinusitis due to seasonal allergies are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for a chronic sinus disability, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran's service treatment records reflect evaluation and treatment for acute sinusitis in December 2003.  

Post service, in May 2004, the Veteran underwent a general VA examination during which he reported no sinus symptoms.  A November 2005 VA treatment note indicates that the Veteran called for a prescription secondary to a sinus infection, he was shown to explain that he knew he had a sinus infection as he had experienced the same symptoms during service in Fort Drum.

A November 2008 private treatment record reflects a diagnosis of chronic sinusitis for which the Veteran received bilateral partial turbinectomies.  A March 2009 VA treatment record reflects a notation as to the occurrence of a sinus disability one time in service and not chronic thereafter.

The report of an October 2009 VA examination documents that the Veteran received antibiotic treatment every couple of months and that his nasal sinus condition was not incapacitating.  The examiner noted that CT scan of the nasal sinuses did not reveal any evidence of an acute nasal sinus condition and other clinical findings were unremarkable.  The diagnoses were residual of sinusitis, no active nasal disease, no active pharyngeal disease and no active nasal sinus disease.  There is no indication that the October 2009 VA examiner reviewed the claims file and no etiology opinion was provided regarding the diagnosis of residual of sinusitis.

Pursuant to the Board's August 2011 remand, the Veteran was afforded a new VA examination in September 2011.  The examiner noted that the Veteran's claims file had been provided and reviewed.  During the examination, the Veteran reported that, while in boot camp in 2001, he started to develop recurrent sinus infections and chronic sinus draining but that he was not treated for this condition at that time and that he experienced no symptoms during his next assignment due to the dry air of Texas.  He stated that in 2002, he was restationed to Georgia where he began to develop recurrent sinus problems.  He stated that from 2003 to 2007, his symptoms were definitely affected by seasonal allergies and stated that overall he had approximately six to seven episodes per year of acute sinus problems which occasionally were treated with antibiotics but mostly just treated with nasal sprays.  He stated that in 2008, a scan was done and chronic thickening was seen in the sinuses and a balloon sinoplasty was performed in November 2008 to afford drainage.  

On physical examination, some partial obstruction of the right nostril was reported.  A diagnosis of chronic sinusitis secondary to seasonal allergies was provided.  Based on examination of the Veteran and review of the claims file,  the examiner opined that it was at least as likely as not that the Veteran's sinusitis was related to his medical service.  The examiner further noted that when the Veteran was in dry areas he experienced very little seasonal allergies and was more symptomatic in areas with a higher pollen count.

Considering the evidence of record in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for chronic sinusitis due to seasonal allergies is warranted.

Although the Veteran's service treatment records document only a single occurrence of sinusitis, and do not demonstrate a chronic sinus disorder in service, the Board points out that the Veteran, as a layperson, is competent to report on matters within his personal knowledge, such as his own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91 (1993).  See also 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is also competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the Veteran has reported continuing sinus problems since the noted in-service occurrence.  While the Veteran's assertions in this regard must be weighed against medical and other pertinent evidence (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)), here, the Board finds no reason to doubt the veracity of the Veteran's assertions-particularly, given the nature of the Veteran's chronic sinusitis due to seasonal allergies, as described by the September 2011 VA examiner. 
 
The Board also points out that the only medical opinion addressing the medical nexus question-that expressed by the September 2011 VA examiner-tends to support the claim.  Although the opinion appears to be based, in large part, on the appellant's own reported history of continuity of symptoms,  such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the assertions of the appellant, which is not the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Significantly, the September 2011 opinion as to medical etiology is not contradicted by any other medical evidence or opinion.

The Board further notes that that, in opining that a relationship between the current sinus disability and service is as likely as not, the examiner's opinion is somewhat tenuous.  However, where, as here, a veteran's lay assertions as to continuity of symptoms in and since service is paired with a later diagnosis by a medical professional, such evidence is competent to demonstrate a chronic disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also notes that the examiner expressed the opinion in terms sufficient to permit the application of the benefit-of-the-doubt-doctrine.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for chronic sinusitis due to seasonal allergies are met.


ORDER

Service connection for chronic sinusitis due to seasonal allergies is granted.


REMAND

The claims file reflects that in a June 2011 rating decision, the RO denied service connection for PTSD and anxiety disorder due to personal trauma.  In February 2012, the Veteran submitted a correspondence to the RO that clearly expressed his disagreement with the June 2011 rating decision.  The RO has not yet issued an SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002) ; 38 C.F.R. §§ 20.200 , 20.201, 20.202 (2011). 

The Board also points out that, in addition to PTSD and anxiety, the evidence of record also reflects diagnoses of depression.  Hence, upon further review of the claim, the RO should consider Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), in determining whether the appeal encompasses claims service connection for PTSD and for psychiatric disability other than PTSD (to include anxiety and depression).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

The RO must furnish to the Veteran and his representative an SOC with respect to the matter of  service connection for PTSD-as well as the matter of service connection for psychiatric disability other than PTSD, if deemed warranted, consistent with Clemons.  The RO should also furnish to the Veteran and his representative a VA Form 9, and afford them the  opportunity to perfect an appeal as to the claim(s).

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


